ROBERTS, Justice.
The maternal grandmother of three minor children appeals from the judgments of the Androscoggin Probate Court denying her petitions for the adoption of her grandchildren. The thrust of appellant’s contention is that the evidence was insufficient to justify the decision of the custodian of the children, the Department of Human Services, to withhold its consent to the adoption. Because we decide in today’s decision in In Re Melissa C., 516 A.2d 946 (Me.1986), that the Probate Court has no authority to review the action of the department and cannot approve an adoption without the consent of the custodial agency, we conclude that a review of the sufficiency of the evidence is unnecessary.
The entry is:
Judgments affirmed.
McKUSICK, C.J., and NICHOLS, WATHEN, and SCOLNIK, JJ., concurring.